

Exhibit 10.31




a20181231ex1031image1a01.jpg [a20181231ex1031image1a01.jpg]
FORTIVE CORPORATION AND ITS AFFILIATED ENTITIES
AGREEMENT REGARDING COMPETITION AND PROTECTION OF PROPRIETARY INTERESTS
Fortive Corporation believes that recruiting and retaining the best people to
work in its highly competitive businesses means treating them fairly, rewarding
their contributions, and thereby establishing a strong partnership for our
collective well-being and continued success. Working at Fortive and/or any of
its affiliates provides associates with specialized and unique knowledge and
confidential information and access to key business relationships, which, if
used in competition with Fortive and/or its affiliates, would cause harm to
Fortive and/or its affiliates. As such, it is reasonable to expect a commitment
from our associates that protects the legitimate business interests of Fortive
and its affiliates, and therefore, their own interests. Please read and sign
this Agreement in the spirit intended: our collective long-term growth and
success.
I understand that I am or will be employed by or enter into a relationship with
Fortive Corporation including its subsidiaries and/or affiliates (collectively
the “Company”), and will learn and have access to the Company’s confidential,
trade secret, and proprietary information and key business relationships. I
understand that the products and services that the Company develops, provides,
and markets are unique. Further, I know that my promises in this Agreement are
an important way for the Company to protect its proprietary interests.
I agree that the Company is engaged in a business which is highly specialized,
the identity and particular needs of Company’s customers and vendors are not
generally known, and the documents and information regarding, among other
things, the Company’s employees and talent, the Fortive Business System,
customers, vendors, services, products, technology, formulations, methods of
operation, sales, marketing, pricing, and costs are highly confidential and
proprietary.
I acknowledge and agree that I have been given an adequate period of time to
consider this Agreement and to have this Agreement reviewed at my expense and by
an attorney of my choice regarding the terms and legal effect of this Agreement.
I have read this Agreement and understand all of its terms and conditions and am
entering into this Agreement of my own free will without coercion from any
source. I have not and am not relying on legal advice provided by the Company or
any personnel of the Company.
I agree the above recitals are material terms of this Agreement.
In addition to other good and valuable consideration, I am expressly being given
employment, continued employment, a relationship with the Company, renewal of a
relationship with the Company, a promotion, eligibility to receive grants and/or
receipt of stock options or other equity awards, compensation, benefits,
training and/or trade secrets and confidential information of the Company and
its or their customers, suppliers, vendors or affiliates to which I would not
have access but for my relationship with the Company in exchange for my agreeing
to the terms of this Agreement, including the non-competition restriction in
Section 5. In consideration of the foregoing, which I acknowledge and agree is
fair and reasonable consideration for the promises I make in this Agreement, I
agree as follows:
1.Definitions. For the purposes of this Agreement, the following terms shall
have the following meanings, except as otherwise set forth in Section 29 of this
Agreement.
(a)    “Competing Products” means (i) products or services similar to or
competitive with the products or services sold by the Company for which I had
any responsibility during the Pre-Termination Period and (ii)





--------------------------------------------------------------------------------




products or services similar to or competitive with any prospective product or
service the Company took steps to develop and for which I had any responsibility
during the Pre-Termination Period.
(b)    “Confidential Information” means any information (in whatever form and
whether or not recorded in any media and whether or not it constitutes a trade
secret) which is not generally known to the public, and which (a) is generated
or collected by or utilized in the operations of the Company and relates to the
actual or anticipated business or research or development of the Company or the
Company’s actual or prospective vendors or customers; or (b) is suggested by or
results from any task assigned to me by the Company or work performed by me for
or on behalf of the Company or any customer of the Company. Confidential
Information shall not be considered generally known to the public if revealed
improperly to the public by me or others without the Company’s express written
consent and/or in violation of an obligation of confidentiality to the Company.
Examples of Confidential Information include, but are not limited to, customer
and supplier identification and contacts, information about customers, Voice of
the Customer data, reports or analyses, business relationships, contract terms,
pricing, price lists, pricing formulas, margins, business plans, projections,
prospects, opportunities or strategies, acquisitions, divestitures or mergers,
marketing plans, advertising or promotions, financial data (including but not
limited to the revenues, costs, or profits, associated with any products or
services), business and customer strategy, techniques, formulations, technical
information, technical know-how, formulae, production information, inventions,
invention disclosures, discoveries, drawings, invention methods, systems,
information regarding all or any portion of the Fortive Business System, lease
structure, processes, designs, plans, architecture, prototypes, models,
software, source code, object code, solutions, Talent Reviews and Organizational
Plans, research and development, copyrights, patent applications, and plans or
proposals related to the foregoing.
(c)    “Development” means any idea, formula, invention, discovery, design,
drawing, process, method, technique, device, improvement, computer program and
related documentation, whether patentable or non-patentable, technical and
non-technical data, work of authorship, trade secret, copyright, trademark,
service mark, trademark registration, application for trademark registration,
and patent or patent application.
(d)    “Pre-Termination Period” means the 24 months preceding the termination of
my employment or relationship with the Company.
(e)    “Restricted Customer” means a customer or potential customer of the
Company (i) with whom I dealt on behalf of the Company during the
Pre-Termination Period; (ii) whose dealings with the Company I coordinated or
supervised during the Pre-Termination Period; (iii) about whom I obtained
Confidential Information during the Pre-Termination Period; or (iv) who received
products or services that resulted in compensation, commissions, or earnings for
me during the Pre-Termination Period.
(f)    “Restricted Period” means, as used in Section 5 below, the period of time
during my employment or relationship with the Company and for a period of 12
months thereafter and, as used in Sections 6, 7, and 8 below, the period of time
during my employment or relationship with the Company and for a period of 24
months thereafter. For purposes of Section 5 of this Agreement, the Restricted
Period shall be extended to two (2) years following termination of my employment
or relationship with the Company if I breach my fiduciary duties to the Company
and/or commit an unlawful taking, physically or electronically, of property
belonging to the Company.
(g)    “Restricted Person” means an employee or independent contractor of the
Company, or any person who was an employee or independent contractor of the
Company during the six months preceding the termination of my employment or
relationship with the Company, who possesses or had access to Confidential
Information of the Company.
(h)    “Restricted Territory” means any state, territory, or province within the
United States of America or any other country (or political subdivision thereof)
(i) in which I performed services for the Company during the Pre-Termination
Period; (ii) over which I had sales or management responsibilities for the
Company during the Pre-Termination Period; (iii) in which the Company employed
or engaged personnel I directly or indirectly supervised or managed during the
Pre-Termination Period; or (iv) about which I had access to Confidential
Information during the Pre-Termination Period.


2

--------------------------------------------------------------------------------




2.    Best Efforts. I agree that during my employment or relationship with the
Company, I will devote my best efforts to the performance of my duties and the
advancement of the Company and shall not engage in any other employment,
profitable activities, or other pursuits which would cause me to disclose or
utilize the Company’s Confidential Information, or reflect adversely on the
Company. This obligation shall include, but is not limited to, obtaining the
Company’s consent prior to performing tasks for customers of the Company outside
of my customary duties for the Company and prior to giving speeches or writing
articles, blogs, or posts about the business of the Company, refraining from
improperly using the name of the Company, and refraining from identifying my
association or position with the Company in a manner that reflects unfavorably
upon the Company. I further agree that I will not use, incorporate, or otherwise
create any business entity or organization or domain name using any name
confusingly similar to the name Fortive Corporation or the name of any affiliate
of Fortive or any other name under which any such entities does business.
Further, I understand and agree that during my employment or work relationship
and the restricted time periods thereafter designated in this Agreement, while I
may gather information to investigate other employment opportunities, I
understand and agree that I shall not make plans or prepare to compete, solicit
or take on activities which are in violation of this Agreement.
3.    Protection of Confidential Information. At all times during and after the
termination of my employment or relationship with the Company, I will not,
without the Company’s prior written permission, directly or indirectly for any
purpose other than performance of my duties for the Company or as set forth in
Section 10 below, utilize or disclose to anyone outside of the Company any
Confidential Information, or any information received by the Company in
confidence from or about third parties, as long as such matters remain trade
secrets or confidential.
4.    Return of Property and Copying. I agree that all tangible materials
(whether originals or duplicates), including but not limited to, notebooks,
computers, files, reports, proposals, price lists, lists of actual or potential
customers or suppliers, talent lists, formulae, prototypes, tools, equipment,
models, specifications, technical data, methodologies, research results, test
results, financial data, contracts, agreements, correspondence, documents,
computer disks, software, computer printouts, information stored electronically,
memoranda, and notes, in my possession or control which in any way relate to the
Company’s business and which are furnished to me by or on behalf of the Company
or which are prepared, compiled or acquired by me while working with or employed
by the Company shall be the sole property of the Company. I will at any time
upon the request of the Company and in any event promptly upon termination of my
employment or relationship with the Company, but in any event no later than two
(2) business days after such termination, deliver all such materials to the
Company and will not retain any originals or copies of such materials, whether
in hard copy form or as computerized and/or electronic records. Except to the
extent approved by the Company or required by my bona fide job duties for the
Company, I also agree that I will not copy or remove from the Company’s place of
business or the place of business of a customer of the Company, property or
information belonging to the Company or the customer or entrusted to the Company
or the customer. In addition, I agree that I will not provide any such materials
to any competitor of or entity seeking to compete with the Company unless
specifically approved in writing by the Company.
5.    Noncompetition. Without limiting my obligations under Section 2 of this
Agreement, I agree that, during the Restricted Period, I will not directly or
indirectly, on behalf of myself or in conjunction with any other person, company
or entity: (a) own or control any company or entity (other than less than 3%
ownership in a publicly traded company) that sells Competing Products in the
Restricted Territory; or (b) work in the Restricted Territory for any person,
company, or entity that sells Competing Products in any role that involves: (i)
selling, or assisting others in selling, Competing Products; (ii) developing or
implementing strategies to compete with the Company with respect to Competing
Products; (iii) directly or indirectly supervising or managing employees or
other personnel who compete with the Company with respect to Competing Products;
(iv) participating in the planning, research, or development of Competing
Products; (v) utilizing or disclosing Confidential Information; or (vi) engaging
in duties or responsibilities that are related to Competing Products and that
are similar to those I performed for the Company during the Pre-Termination
Period.
6.    Non-Solicitation of Customers. Without limiting my obligations under
Sections 2 and 5 of this Agreement, I agree that, during the Restricted Period,
I will not directly or indirectly, on behalf of myself or in conjunction with
any other person, company or entity: (a) solicit or participate in soliciting
any Restricted Customer for Competing Products; (b) offer, provide or sell or
participate in offering, providing or selling Competing Products


3

--------------------------------------------------------------------------------




to a Restricted Customer; or (c) utilize or reveal confidential contract or
relationship terms with any Restricted Customer.
7.    Non-Solicitation of Employees and Contractors. Without limiting my
obligations under Sections 2 and 5 of this Agreement, I agree that, during the
Restricted Period, I will not directly or indirectly, on behalf of myself or in
conjunction with any other person, company or entity: (a) solicit or recruit any
Restricted Person to obtain employment with a person, company, or entity that
sells Competing Products in the Restricted Territory, (b) hire or attempt to
hire a Restricted Employee for a person, company or entity that sells Competing
Products, (c) interfere with the performance by any such persons of their duties
for the Company; or (d) communicate with any Restricted Person for the purposes
described in Section 7(a), (b), and (c).
8.    Non-Interference with Vendors. Without limiting my obligations under
Sections 2 and 5 of this Agreement, I agree that, during the Restricted Period,
I will not directly or indirectly, on behalf of myself or in conjunction with
any other person, company or entity: (a) interfere with or assist any third
party in interfering with, the relationship of the Company with any vendor
utilized by the Company at any time during the Pre-Termination Period; or (b)
utilize or reveal confidential contract or relationship terms with any vendor
used by the Company at any time during the Pre-Termination Period.
9.    Non-Disparagement. Except as set forth in Section 10 below, I agree that
during and after my employment or relationship with the Company ends for any
reason, I will not make any false, disparaging or derogatory statement(s) to any
media outlet, industry group, financial institution, current or former employee,
consultant, client or customer of the Company, or any other entity or person,
which are adverse to the interests, products, services or personnel of the
Company or its and their customers or vendors. I further agree that I will not
take any action that may reasonably cause the Company, its customers or its
vendors embarrassment or humiliation, and I will not otherwise directly or
indirectly cause the Company, its customers or its vendors to be held in
disrepute.
10.    Limitations on Confidentiality and Non-Disparagement. The confidentiality
and non-disparagement provisions in this Agreement do not prohibit me from
reporting violations of federal or state law or regulation to any governmental
agency, from providing truthful information in good faith to any federal or
state governmental agency, entity or official investigating an alleged violation
of federal or state law or regulation. or from making other disclosures that are
protected under applicable law, including, without limitation, the National
Labor Relations Act, the Defend Trade Secrets Act, and any rule or regulation
promulgated by the Securities and Exchange Commission (SEC), the National Labor
Relations Board (NLRB), the Equal Employment Opportunity Commission (EEOC), or
any other federal, state, or local government agency. I acknowledge that this
Agreement does not require me to notify the Company regarding any such
reporting, disclosure or cooperation with the government. I also acknowledge and
agree that the Company has provided me with written notice below that the Defend
Trade Secrets Act, 18 U.S.C. § 1833(b), provides an immunity for the disclosure
of a trade secret to report suspected violations of law and/or in an
anti-retaliation lawsuit, as follows:
(1)    An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that (A)
is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.
(2)    An individual who files a lawsuit against an employer for retaliation for
reporting a suspected violation of law may disclose the trade secret to his or
her attorney and use the trade secret information in the court proceeding, if
the individual: (A) files any document containing the trade secret under seal;
and (B) does not disclose the trade secret, except pursuant to court order.
11.    Certification. I agree not to disclose to the Company, or use in my work
for the Company, any confidential information and/or trade secrets belonging to
others, including without limitation, my prior employers, or any prior
inventions made by me and which the Company is not otherwise legally entitled to
learn of or use.


4

--------------------------------------------------------------------------------




Furthermore, by executing this Agreement, I certify that I am not subject to any
restrictive covenants and/or obligations that would prevent me from fully
performing my duties for the Company. I also agree that after my employment or
relationship with the Company terminates, the Company may contact any employer
or prospective employer of mine to inform them of my obligations under this
Agreement and that, for a period of three (3) years after my employment or
relationship with the Company terminates, I shall affirmatively provide this
Agreement to all subsequent employers.
12.    Assignment of Developments. I hereby assign to the Company my entire
right, title and interest in any Developments which I may solely or jointly
conceive, write or acquire in whole or in part during the period I am employed
by or working for the Company, and for a period of six months thereafter, and
which relate in any way to the actual or anticipated business or research or
development of the Company, or which are suggested by or result from any task
assigned to me or work performed by me for or on behalf of the Company, whether
or not such Developments are made, conceived, written or acquired during normal
hours of work or using the Company’s facilities, and whether or not such
Developments are patentable, copyrightable or susceptible to other forms of
protection. This assignment does not apply to any Development for which no
equipment, supplies, facilities or trade secret or Confidential Information of
the Company was used, and which was developed entirely on my own time unless (a)
the Development relates directly: (i) to the actual or anticipated business of
the Company; or (ii) to the Company’s actual or demonstrably anticipated
research or development or (b) the Development results from any work performed
by me for the Company. I acknowledge and agree that any intellectual property
right in any Developments and related documentation, and work of authorship,
which are created within the scope of my relationship with the Company, are
owned solely by the Company.
13.    Disclosure of Developments. I will promptly disclose any Developments
referred to in Section 12 to the management of the Company, including by
following the Company’s policies and procedures in place from time to time for
that purpose, and I will, on the Company’s request, promptly execute a specific
assignment of title to the Company and such other documents as may reasonably be
requested by the Company for the purpose of vesting, confirming or securing the
Company’s title to the Developments, and I will do anything else reasonably
necessary, at the Company’s sole expense, to enable the Company to secure a
patent, trademark registration, copyright or other form of protection thereof in
the United States and in other countries even after the termination of my
employment or work relationship with the Company. If the Company is unable,
after reasonable effort, to secure my signature or other action, whether because
of my physical or mental incapacity or for any other reason, I hereby
irrevocably designate and appoint the Company as my duly authorized agent and
attorney-in-fact, to act for and on my behalf and stead to execute any such
document and take any other such action to secure the Company’s rights and title
to the Developments.
14.    Prior Developments. I have identified below all Developments in which I
have any right, title or interest, and which were made, conceived or written
wholly or in part by me prior to my employment or relationship with the Company
and which relate to the actual or anticipated business or research or
development of the Company. I represent and warrant that I am not a party to any
agreements which would limit my ability to work for the Company or to assign
Developments as provided for in Section 12.
    
    

(attach extra pages if needed)
15.    Identification of Third Party Obligations. I acknowledge that the Company
from time to time may have agreements with other persons or with the United
States government or agencies thereof, or other governments or governmental
agencies, which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. I agree to be bound by all such obligations
and restrictions that are made known to me and to take all action necessary to
discharge the obligations of the Company under such agreements.


5

--------------------------------------------------------------------------------




16.    Injunctive Relief and Attorney’s Fees. In the event of a breach or a
threatened breach of this Agreement by me, I acknowledge and agree that the
Company will face irreparable injury which would be difficult to calculate in
monetary terms and for which damages would be an inadequate remedy. Accordingly,
I agree that the Company shall be entitled, in addition to remedies otherwise
available at law or in equity, to obtain and enforce immediately temporary
restraining orders, preliminary injunctions, and final injunctions without the
posting of a bond enjoining such breach or threatened breach. Should the Company
successfully enforce any portion of this Agreement before a trier of fact, the
Company shall be entitled to receive and recover from me all of its reasonable
attorney’s fees, litigation expenses and costs incurred as a result of enforcing
this Agreement against me. Additionally, any time periods for restrictions set
forth in Sections 5, 6, 7 and 8 above will be extended by an amount of time
equal to the duration of any time period during which I am in violation of this
Agreement.
17.    Amendment, Waiver, Severability and Merger. If I executed other written
agreements relating to this subject matter with the Company, and/or if I later
enter into other written agreements that contain provisions similar to the
provisions contained in this Agreement, all such provisions shall be interpreted
to provide the Company with cumulative rights and remedies and the benefits and
protections provided to the Company under each such agreement shall be given
full force and effect. This Agreement can be revoked or modified only by a
written agreement signed by me and the Company. No waiver of any breach of any
provision of this Agreement by the Company shall be effective unless it is in
writing and no waiver shall be construed to be a waiver of any succeeding breach
or as a modification of any provision of this Agreement. The provisions of this
Agreement shall be severable and if any provision of this Agreement is found by
any court to be unenforceable, in whole or in part, the remainder of this
Agreement as well as the provisions of my prior agreement with the Company, if
any, regarding the same subject matter as that which was found unenforceable
herein shall nevertheless be enforceable and binding on the parties. I also
agree that the trier of fact may modify any invalid, overbroad or unenforceable
term of this Agreement so that such term, as modified, is valid and enforceable
under applicable law. Further, I acknowledge and agree that I have not, will not
and cannot rely on any representations not expressly made herein. The terms of
this Agreement shall not be amended by me or the Company except by the express
written consent of the Company and me. The section headings in this Agreement
are for convenience of reference and in no way define, limit or affect the
meaning of this Agreement.
18.    At-Will Employment Status. I acknowledge and agree that that nothing in
this Agreement shall be construed or is intended to create a guarantee of
employment, express or implied, for any specific period of time. I acknowledge
and agree that this Agreement does not require me to continue my employment or
relationship with the Company for any particular length of time (unless
otherwise agreed to in writing as an independent contractor or consultant) and
shall not be construed to require the Company to continue my employment,
relationship or compensation for any particular length of time. I acknowledge
and agree that if I am employed by the Company it is on an at-will basis to the
full extent permitted by applicable law, which means that the Company and I each
have the right to terminate the employment relationship with or without cause or
reason, with or without notice or compliance with any procedures. I acknowledge
and agree that my knowledge, skills and abilities are sufficient to enable me,
if my employment or relationship with the Company terminates, to earn a
satisfactory livelihood without violating this Agreement.
19.    Acknowledgment of Obligations. I acknowledge that my obligations under
this Agreement are in addition to, and do not limit, any and all obligations
concerning the same subject matter arising under any applicable law including,
without limitation, common law duties of loyalty and common law and statutory
law relating to trade secrets.
20.    Obligations Survive Termination. I acknowledge and agree that the
restrictions and covenants set forth in this Agreement shall be binding upon me
and survive termination of my employment or relationship with the Company
regardless of the reason(s) for such termination. I acknowledge and agree that
the Company has an important and legitimate business interest that it is seeking
to protect with this Agreement and that enforcement of this Agreement would not
interfere with the interests of the public.
21.    Cooperation. I agree to cooperate in the truthful and honest prosecution
and/or defense of any third party claim in which the Company may have an
interest subject to reasonable limitations concerning time and place,


6

--------------------------------------------------------------------------------




which may include without limitation making myself available to participate in
any proceeding involving the Company, allowing myself to be interviewed by
representatives of the Company, appearing for depositions and testimony without
requiring a subpoena, and producing and/or providing any documents or names of
other persons with relevant information; provided that, if such services are
required after the termination of my employment or relationship with the
Company, it shall provide me reasonable compensation for the time actually
expended in such endeavors and shall pay my reasonable expenses incurred at the
prior and specific request of the Company.
22.    Assignment and Transfer of Employment or Relationship. The rights and/or
obligations herein may only be assigned by the Company, may be done without my
consent, and shall bind and inure to the benefit of the Company, its successors
and assigns. If the Company makes any assignment of the rights and/or
obligations herein or transfers my employment or relationship within the
Company, I agree that this Agreement shall remain binding upon me.
Notwithstanding the language in this Section 22, in connection with and as a
condition of any assignment or transfer of my employment or relationship the
Company, a successor, or assignee of the Company shall have the right to
terminate this Agreement and require me to sign a new Agreement Regarding
Competition and the Protection of Proprietary Interests.
23.    Change of Position. I acknowledge and agree that any change in my
position or title with the Company shall not cause this Agreement to terminate
and shall not effect any change in my obligations under this Agreement.
24.    Acceptance. I agree that this Agreement is accepted by me through my
original or facsimile signature. I further agree that the Company is deemed to
have accepted this Agreement as evidenced by my employment or relationship with
the Company, the payment of wages or monies to me, the provision of benefits to
me, or by executing this Agreement.
25.    Binding Effect. This Agreement shall be effective as of February 25,
2019, and the obligations hereunder, shall be binding upon me and my successors,
heirs, executors, and representatives and shall inure to the benefit of the
Company, its successors and its assigns.
26.    Third Party Beneficiaries. This Agreement is intended to benefit each and
every subsidiary, affiliate or business unit of the Company for which I perform
services, for which I have customer contact, or about which I receive
Confidential Information and may be enforced by any such entity. I agree and
intend to create a direct, consequential benefit to the Company regardless of
the Company entity with which I am affiliated on the last day of my employment
or relationship with the Company.
27.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington, without applying its
conflict of laws principles. The exclusive venue for any litigation based upon
any fact, matter, or claim arising out of or relating to this Agreement,
including any contractual, statutory, tort, or common law claims, shall be the
state or federal courts located in Washington, and I hereby consent to any such
court’s exercise of personal jurisdiction over me for such purpose.
28.    Exclusions for Attorneys. If I am an attorney licensed to practice law in
any jurisdiction in which the Company conducts business, I understand and agree
that nothing in this Agreement shall be construed as a restriction on my ability
to practice law or to otherwise impose any obligation on me that would violate
the applicable rules of professional conduct of any jurisdiction in which I am
so licensed, including: (a) as an employee of a competing organization or (b) as
an employee, partner, or shareholder of a law firm that represents clients that
compete with the Company. I acknowledge that, as a licensed attorney, I have
obligations in addition to those set forth in this Agreement to, among other
things, maintain strict confidentiality with respect to information encompassed
by the attorney/client privilege or the work product doctrine and that such
obligations continue indefinitely after my employment with the Company ends.
This Agreement shall be interpreted and construed in accordance with my
obligations as a licensed attorney and applicable rules of professional conduct
relating to the practice of law, and nothing in this Agreement shall be deemed
to expand or contract my ethical and professional duties under those rules.


7

--------------------------------------------------------------------------------




29.    Exceptions and Acknowledgments for Certain States. If I reside in any of
the states listed below, the following exceptions and acknowledgments shall
apply:
(a)    California. If I reside in California, Section 5 shall not apply to me;
Section 6 shall only apply if I use or disclose trade secrets per Cal. Bus. &
Prof. Code § 16600; clause (b) in Section 7 shall not apply to me; and Section
27 shall not apply to me.
(b)    Louisiana. If I reside in Louisiana, Sections 5, 6, and 7 shall apply
only in the parishes listed in the Louisiana Employee Addendum attached as
Attachment A.
(c)    Idaho. If I reside in Idaho, I acknowledge and agree that the Company
considers me to be a “key employee,” as that term is defined in Idaho. Stat. §
44-2702 and that if I become employed by or affiliated with a competitor of the
Company in violation of this Agreement, it is inevitable that I would disclose
the Company’s Confidential Information.
(d)    Massachusetts. If I reside in Massachusetts, I acknowledge that the
Company provided me with at least ten (10) business days to review and sign this
Agreement, during which time I had the right to consult with counsel of my
choice at my own expense. I further understand and agree that voluntarily
signing this agreement before the expiration of ten (10) business days shall
serve as a waiver of the ten (10) day review period.
(e)    Nebraska. If I reside in Nebraska, Section 5 shall not apply to me and
the types of customers identified in Sections 1(g) and 6 shall only be a
“Restricted Customer” if I did business and had personal contact with the
customer during the Pre-Termination Period.
(f)    New Hampshire. If I am a new employee of the Company and reside in New
Hampshire, I acknowledge that the Company provided me with a copy of this
Agreement prior to or concurrent with making an offer of employment to me.
(g)    North Dakota. If I reside in North Dakota, Section 5 shall not apply to
me and Section 6 shall only apply if I use or disclose of Trade Secret per N.D.
Cent. Code § 9-08-06.
(h)    Oklahoma. If I reside in Oklahoma, Section 5 shall not apply to me and
the types of customers identified in Sections 1(g) and 6 shall only be a
“Restricted Customer” if the customer if an established customer of the Company
per Okla. Stat. Ann. tit. 15, § 219A.
(i)    Oregon. If I am a new employee and reside in Oregon, I acknowledge that
the Company notified me at least two weeks before my first day of employment
that a noncompetition agreement is required as a condition of employment. I
further understand and agree that voluntarily signing this agreement before the
expiration of two weeks shall serve as a waiver of the two-week review period.
(j)    Utah. If I reside in Utah, the assignment of Developments in Section 12
shall not apply shall apply to any Development that I created entirely on my own
time and that was not conceived, developed, reduced to practice or created by me
(i) within the scope of my employment for the Company; (ii) on the Company’s
time; or (iii) with the aid, assistance, or use of any of the Company’s
property, equipment, facilities, supplies, or resources.
(k)    Wisconsin. If I reside in Wisconsin, Section 3 shall remain in effect
during my employment with the Company and for 3 years following the termination
of my employment with respect to Confidential Information that is not a trade
secret and, with respect to trade secrets, for as long as the information is a
Trade Secret. In addition, Section 7 shall be replaced with the following
provision:
[remainder of page intentionally left blank]


8

--------------------------------------------------------------------------------




30.    Under Seal. This Agreement is executed under seal.
Agreed to by:
Employee
 
Fortive Corporation
 
 
By:
 
Employee Signature
 
 
 
 
 
 
 
Employee’s Printed Name
 
Print Name and Title
Date: __________________________
 
Date: __________________________



9

--------------------------------------------------------------------------------




ATTACHMENT A
Louisiana Addendum
If Employee resides in the State of Louisiana, Sections 5, 6, and 7 shall apply
only in the parishes listed below:
Acadia Parish
Iberia Parish
St. Charles Parish
Allen Parish
Iberville Parish
St. Helena Parish
Ascension Parish
Jackson Parish
St. James Parish
Assumption Parish
Jefferson Parish
St. John Parish
Avoyelles Parish
Jefferson Davis Parish
St. Landry Parish
Beauregard Parish
Lafayette Parish
St. Martin Parish
Bienville Parish
Lafourche Parish
St. Mary Parish
Bossier Parish
LaSalle Parish
St. Tammany Parish
Caddo Parish
Lincoln Parish
Tangipahoa Parish
Calcasieu Parish
Livingston Parish
Tensas Parish
Caldwell Parish
Madison Parish
Terrebonne Parish
Cameron Parish
Morehouse Parish
Union Parish
Catahoula Parish
Natchitoches Parish
Vermilion Parish
Claiborne Parish
Orleans Parish
Vernon Parish
Concordia Parish
Ouachita Parish
Washington Parish
DeSoto Parish
Plaquemines Parish
Webster Parish
East Baton Rouge Parish
Pointe Coupee Parish
West Baton Rouge Parish
East Carroll Parish
Rapides Parish
West Carroll Parish
East Feliciana Parish
Red River Parish
West Feliciana Parish
Evangeline Parish
Richland Parish
Winn Parish
Franklin Parish
Sabine Parish
 
Grant Parish
St. Bernard Parish
 







10